Citation Nr: 1015577	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  03-03 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for pelvic 
inflammatory disease (PID).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from 
January 1991 to December 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which increased the 
Veteran's disability rating for pelvic inflammatory disease 
to 10 percent.

In May 2004, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.  This case was previously remanded 
in Board decisions dated in October 2004, March 2006, May 
2007, and June 2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) is applicable to this 
appeal.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to this matter was provided in June 
2007.

The Board has four times remanded the issue on appeal.  In 
remand decisions dated in October 2004, March 2006, May 2007 
and June 2009, the Board determined additional development 
was necessary and included specific instructions that a 
gynecological examination be undertaken to ascertain the 
current severity of the Veteran's pelvic inflammatory 
disease.  In all instances, the examiners were requested to 
list the manifestations of the disorder and, if any present 
symptoms were found, to address whether such symptoms 
required continuous treatment and whether the symptoms were 
controlled by that treatment.  Although the Veteran underwent 
VA examinations in November 2004, March 2006, July 2007, and 
September 2009, a sufficient physician opinion has not yet 
been provided.  The Board notes that while the Veteran was 
provided an examination by a physician in September 2009, the 
November 2009 opinion addressing the questions specifically 
asked for in the June 2009 remand was written by a 
physician's assistant, not a physician.  The June 2009 Board 
remand makes clear that the physician is to address the 
questions in his or her opinion.  As such, the November 2009 
VA addendum is insufficient. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998).

While the Board regrets the additional delay, further 
development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for an 
appropriate VA gynecology examination by a 
physician to determine the current 
severity of her pelvic inflammatory 
disease.  All indicated tests and studies 
are to be performed.  Prior to the 
examination, the claims folder must be 
made available for review by the examining 
physician.  A notation to the effect that 
this record review took place should be 
included in the report.

The examining physician must specifically 
address each of the following items in his 
or her opinion:

a.  list any present manifestations of 
the disorder, and, if any present 
symptoms are found:

b.  whether they require continuous 
treatment, or;

c.  whether the symptoms are not 
controlled by continuous treatment, 
and;

d.  the effect on the claimant's 
employment and daily life.

The opinions provided should be based on 
the results of examination, a review of 
the medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated 
with the claims folder.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
her claim.

5.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed.  
If any benefit sought remains denied, the 
Veteran and her representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


